ICJ_018_Nottebohm_LIE_GTM_1952-01-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
ORDONNANCE DU 26 JANVIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF JANUARY 26th, 1952
La présente ordonnance doit être citée comme suit :

«Affaire Nottebohm,
Ordonnance du 26 janvier 1952: C.I. J. Recueil 1952, p. 10.»

This Order should be cited as follows :

“Nottebohm case,
Order of January 26th, 1952: I.C.J. Reports 1952, p. 10.”

 

Ne de vente: 7 8
Sales number

 

 

 
26 JANVIER 1952

ORDONNANCE

AFFAIRE NOTTEBOHM
(LIECHTENSTEIN c. GUATEMALA)

NOTTEBOHM CASE
(LIECHTENSTEIN v. GUATEMALA)

JANUARY 26th, 1952

 

ORDER
Io

INTERNATIONAL COURT OF JUSTICE

1952
January 26th

YEAR 1952 General List :

No. 18

January 26th, 1952

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court
having regard to Article 37 of the Rules of Court ;

Whereas on December 17th, 1951, the Government of the Princi-
pality of Liechtenstein caused to be filed in the Registry of the Court
an Application, dated December roth, 1951, instituting proceedings
against the Republic of Guatemala concerning measures taken by
the latter Government against the person and the property of
Friedrich Nottebohm, a citizen of Liechtenstein ;

Whereas the Application invokes the Declaration dated
March 29th, 1950, whereby the Government of the Principality of
Liechtenstein accepted the conditions determined by the General
Assembly of the United Nations and thus became a party to the
Statute of the Court ;

Whereas the Application further invokes the Declarations by
which the Government of the Principality of Liechtenstein and the
Government of the Republic of Guatemala accepted the compulsory
jurisdiction of the Court in accordance with Article 36, paragraph 2,
of the Statute of the Court, thus specifying the provision on which
the Applicant founds the jurisdiction of the Court ;
ORDER OF 26 I 52 (NOTTEBOHM CASE) II

Whereas, by a letter received in the Registry on December 17th,
1951, the Chief of Government of the Principality of Liechtenstein
notified the Court of the appointment as Agent for that Govern-
ment of Dr. Erwin H. Loewenfeld, LL.B., Legal Adviser to the
Government of the Principality, and of his address for service at
the seat of the Court ;

Whereas the Application, which bears the signature of the Agent,
duly certified by the Chief of the Princely Government, states the
nature of the claim and gives a succinct statement of the facts and
grounds on which the claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court ;

Whereas, on December 17th, 1951, the Government of the
Republic of Guatemala was duly informed by telegram of the filing
of the Application, of which a certified true copy was despatched to
it on December 18th, 1951 ;

Fixes as follows the time-limits for the filing by the Parties of
the first two pleadings :

for the Memorial of the Government of the Principality of
Liechtenstein : April 2nd, 1952 ;

for the Counter-Memorial of the Government of the Republic of
Guatemala : July rath, 1952 ;

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of January,
one thousand nine hundred and fifty-two, in three copies, one of
which will be placed in the archives of the Court and the others
will be transmitted to the Governments of the Principality of
Liechtenstein and of the Republic of Guatemala, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
